DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 7 and 12 – 14; and new claim 15, submitted March 18, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 4, filed March 18, 2022, with respect to the objection of claim 1 have been fully considered and are persuasive in view of the claim amendment.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 4, filed March 18, 2022, with respect to rejection of claims 12 – 15 under 35 USC 112(b) and 101 have been fully considered and are persuasive in view of the claim amendment, arguments presented and cancellation of claim 15.  The rejection of claims 12 – 15 under 35 USC 112(b) and 101 has been withdrawn. 
Applicant’s arguments, see page 5, filed March 18, 2022, with respect to rejection of claims 3 and 7 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, arguments presented and cancellation of claim 3.  The rejection of claims 3 and 7 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 5 - 10, filed March 18, 2022, with respect to rejection of claims 1 - 11 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment, arguments presented and cancellation of claims 2 - 3.  The rejection of claims 1 - 11 under 35 USC 103 has been withdrawn. 
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 11 height is misspelled as “heigh”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4, 5, 6, 8, 9, 11 – 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 9, 10, 11, 14 and 16 of U.S. Patent No. 11,149,229 (‘229). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1, of the instantly claimed invention, discloses a process for improving the quality of edible oils or fats, wherein the process_ comprises the following steps: a) passing under vacuum an edible oil through an oil refining equipment, and applying a stripping agent to the flow of the oil, while contacting the oil with the stripping agent and reducing the content of hydroperoxides, volatiles, or mixtures thereof from the oil, and  b) collecting the refined edible oil from step a), wherein: the refining equipment is consisting of a stripping column with packing and not more than one oil collection tray; the stripping column has an oil loading from 0.5 to 4.0 kg/m2 h: and the stripping column has a height (m) to diameter (m) ratio from 0.1 to 10.
Dependent claim 9, of the instantly claimed invention, discloses that the edible oi is a refined, bleached and deodorized oil.  Dependent claim 4, of the instantly claimed invention, discloses that the oil passes through the oil refining equipment at a temperature of 170°C.  Dependent claim 6, of the instantly claimed invention, discloses that the total residence time of the oil in the refining equipment is not more than 20 minutes.  Dependent claim 11, of the instantly claimed invention, teaches that the equipment is operated at an absolute pressure from 1 to 8 mbar.
Claim 12 if the instantly claimed invention discloses A method for using a refining equipment, wherein the method comprises: passing refined, bleached, and deodorized edible oils under vacuum through the refining equipment; and wherein: the refining equipment is consisting of a stripping column with packing and not more than one oil collection tray, for degrading, decomposing or breaking down oxidation products of triglycerides, diglycerides, monoglycerides fatty acids, or mixtures thereof: the stripping column has an oil loading from 0.5 to 4.0 kg/m2h; and the stripping column has a height (m) to diameter (m) ratio from 0.1 to 10.
Claim 1 of ‘229 disclose a process for the production of a refined oil having a reduced content of glycidyl ester and hydroperoxides characterized in that it comprises subjecting an edible oil to the following steps: a) a bleaching step, b) a deodorization step, c) a re- bleaching step of the deodorized oil, and d) a further refining step, wherein the further refining step d) is carried out by passing the bleached edible oil obtained in step c) under vacuum through an oil refining equipment consisting of a stripping column with packing and not more than one oil collection tray and carried out a temperature below 215°C; wherein the stripping column has a packing and an oil loading of from 0.5 to 4.0 kg/m2h surface of packing; and wherein the refined oil has a reduced content of glycidyl ester and hydroperoxides. Dependent claim 2, of ‘229,  describes the stripping column as having a height to diameter ratio from 0.1 to 10.
Claim 7 of ‘229 discloses a method for using a refining equipment consisting of a stripping column with packing and not more than one oil collection tray, the method comprising: passing a refined bleached, deodorized, and re-bleached edible oil under vacuum through the refining equipment carried out a temperature below 215°C; wherein the stripping column has an oil loading of from 0.5 to 4.0 kg/m2h surface of packing: and wherein the method reduces the content of hydroperoxides and/or volatiles from the refined bleached, deodorized, and re-bleached edible oil.  Dependent clam 16 of ‘229 discloses that the stripping column operates at an absolute pressure from 0.1 to 8 mbar.
The difference between ‘229 and the instantly claimed invention is that it does not teach the invention with particularity so as to amount to statutory double patenting as being the “same invention”.  The term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  To be an identical invention  (See M.P.E.P. §2131: "[t]he identical invention must be shown in as complete detail as is contained in the ...claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, the recited claims of the instant application and those of ‘229 are not mutually exclusive and thus not patentably distinct since the process of the instant invention encompasses the process of ‘229. 
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622